Citation Nr: 0008783	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-18 711	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
February 1951.  

In a February 1959 rating decision, the RO, among other 
things, denied service connection for headaches and 
hypertension.  The RO informed the veteran of the denial of 
service connection for headaches and hypertension in a 
February 1959 letter, but the veteran did not reply to the 
letter.  In an August 1976 rating decision, the RO, in 
pertinent part, declined jurisdiction to decide a question 
involving the submission of new and material evidence to 
reopen a claim for service connection for headaches, because 
the veteran had submitted no evidence whatsoever in 
connection with the attempted reopening of that claim.  He 
was notified of this determination by letter in August 1976.  
There was no notice of disagreement with the RO's 
determination.  In August 1980, the veteran requested that 
the claims of service connection for headaches and a back 
disability be reopened.  In a September 1980 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
headaches.  The RO addressed the issue of service connection 
for a back disability under then existing provisions of a VA 
Manual, M21-1.  The veteran was informed that new and 
material evidence had not been submitted to reopen a claim 
for service connection headaches, and that service connection 
for a back disorder was denied, in separate letters dated in 
October 1980.  There was no notice of disagreement as to 
either matter.  

In April 1987, the veteran requested, in pertinent part, that 
the claims of service connection for headaches, hypertension, 
and a back disability be reopened.  In an October 1987 rating 
decision, the RO, among other things, determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for headaches, hypertension, and a back 
disability.  The veteran was notified of this determination, 
in writing, in October 1987.  There was no notice of 
disagreement with this determination.  

In April 1989, the veteran requested, in pertinent part, that 
the claims of service connection for headaches, hypertension, 
and a back disability be reopened.  In a June 1990 rating 
decision, the RO construed the veteran's claim as a claim for 
service connection for a nervous disorder manifested by back 
pain and headaches and denied the claim.  The Board of 
Veterans' Appeals (Board) has concluded that this rating 
action did not constitute a denial of service connection for 
hypertension, headaches, and a back disorder based on the 
failure to submit new and material evidence to reopen the 
claims.  The June 1990 rating action did not address these 
issues.  The April 1989 claims have remained in an open 
status since that time.  

In a March 1998 statement of income and net worth, the 
veteran requested that the claims of service connection for 
headaches and a back disability be reopened.  In July 1998, 
he requested that his claim for service connection for 
hypertension be reopened.  This appeal arises from a 
September 1998 rating decision, in which the RO determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for headaches, 
hypertension, and a back disability.  As explained above, the 
Board has determined that these claims have been pending 
since April 1989.  


REMAND

To reopen the claims of service connection for headaches, 
hypertension, and a back disability, the veteran must present 
or secure new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In accordance with 38 C.F.R. § 3.156(a), "new and material 
evidence" means evidence not previously submitted which 
bears directly and substantially upon the subject matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in consideration with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a two-step 
analysis when a claimant seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
old and new.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The case law of the Court previously required that a 
third question to be resolved in the Manio analysis was 
whether, in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

In the September 1998 rating decision, from which this appeal 
arises, the RO concluded that evidence submitted by the 
veteran with his request to reopen the claims of service 
connection for headaches, hypertension, and a back 
disability, was not new and material because there was no 
reasonable possibility that the evidence submitted would 
change the outcome of prior denials of service connection for 
headaches, hypertension, and a back disability.  

However, the United States Court of Appeals for the Federal 
Circuit has held that this judicially created standard, which 
has been applied by the RO in connection with the claims at 
issue in this appeal, is inconsistent with the language of 
38 C.F.R. § 3.156(a), and has overruled the extension of the 
Manio analysis.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the September 1998 rating action was based, in 
part, on the standard which was struck down in Hodge, supra, 
a remand is necessary to allow the RO to apply the standards 
set forth therein.  

Accordingly, the issues of whether new and material evidence 
has been submitted to reopen claims of service connection for 
headaches, hypertension, and a back disability are REMANDED 
to the RO for the following:

1.  The RO should review the record and 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims of service connection 
for headaches, hypertension, and a back 
disability.  The RO is directed to 
adjudicate the claims based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.  In the 
event that the RO should determine that 
new and material evidence has been 
submitted with regard to a claim, that 
claim should be reopened and then 
considered on the basis of whether such 
claim(s) is/are well-grounded.  If the 
claim(s) is/are well-grounded, the 
claim(s) should be considered on the 
merits on the basis of all of the 
evidence, both old and new.  

2.  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


- 6 -


